Citation Nr: 9907551	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  94-04 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to April 
1945.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  The 
Board reviewed the case, and in a Remand decision of April 
1996, referred the case back to the RO for additional 
development.  The requested development having been 
completed, the case is once again before the Board for 
additional review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran has been diagnosed with PTSD.  

3.  The veteran did not engage in combat with the enemy.

4.  The supporting evidence does not confirm the veteran's 
claimed in-service stressor.  


CONCLUSION OF LAW

PTSD was not incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a) (West 1991); 
38 C.F.R. §§ 3.304(f), 4.125, 4.126 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD.  As a preliminary matter, the Board finds that his 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection for PTSD has been submitted when there is "[1] 
medical evidence of a current [PTSD] disability; [2] lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a case involving PTSD is the 
equivalent of in-service incurrence or aggravation; and [3] 
medical evidence of a nexus between service and the current 
PTSD disability."  See Cohen v. Brown, 10 Vet. App. 128, 127 
(1997) (citations omitted).  

The evidence consists of the veteran's service medical and 
service personnel records, log reports from the SS 
Wauhatchie, records of medical treatment following service, 
statements by the veteran, his wife, and associates made in 
support of his claim, reports of VA rating examinations, and 
testimony given by the veteran and his wife at a personal 
hearing before a Hearing Officer at the RO.  The Board 
concludes that the VA's duty to assist the veteran with the 
development of the evidence has been met, and that he has 
been informed of any evidence necessary to complete his 
application for service connection for PTSD.  See 38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  
The Board also finds that no further action by the VA is 
warranted to comply with its duty to assist under 38 U.S.C.A. 
§§ 5106 and 5107(a).  

The veteran served as a U.S. Naval "armed guard" aboard a 
merchant vessel, the SS Wauhatchie, from November 21, 1944 to 
December 16, 1944.  The ship's log shows that the Wauhatchie 
departed from Chester, Pennsylvania on November 28, 1944, and 
arrived at its destination of Baytown, Texas, on December 7, 
1944.  During the course of the ten-day voyage along United 
States coastal waters, the log reflects that there was no 
contact with the enemy, but that the ship encountered heavy 
seas during the voyage.  Two life rafts were blown overboard 
during the storm.  There is no record of any other incident 
during the course of the ship's voyage.  

The veteran contends, that he was standing watch on the 
ship's bridge at night during the storm, and that after being 
relieved to go to the galley to get coffee, he was nearly 
swept overboard by an oncoming wave.  He maintains that he 
was pitched into a bulkhead or railing, sustaining head and 
back injuries, and that he overheard his shipmates screaming 
in fear.  In addition, the veteran asserts that two of his 
shipmates were lost at sea during the course of the storm.  

The veteran's service medical records show that he was 
admitted for treatment at a U.S. Naval Hospital for what was 
characterized at the time as an undetermined illness, 
possibly an "epileptiform seizure".  His symptoms included 
shortness of breath and apparent loss of consciousness, and 
he complained of pain around his heart, occasional headaches 
with dizziness, and blurred vision.  In addition, it was 
noted in the records that the veteran had difficulty in 
managing stress, which had existed prior to service.  The 
service medical records also noted that the veteran had 
stopped attending school after the third grade, and it was 
determined at that time that he had a mental deficiency, and 
was diagnosed as a "moron" by the examining physician.  The 
veteran underwent a medical survey, showing his overall 
physical condition to be within normal limits.  However, he 
was found to have a first-grade reading level, and he was 
found to have a mental age of eleven years.  Based on a 
diagnosis of "mental deficiency, moron," the veteran was 
recommended for discharge in April 1945.  The Board notes 
that upon first reviewing his file 1979, the veteran has 
consistently disputed the findings of the Naval Medical Board 
and its diagnoses.  

The record shows that the veteran first underwent psychiatric 
treatment in June 1992.  In August 1992, he underwent a VA 
psychological survey, conducted by a psychologist, in which 
he reported that on his initial (and only) voyage on the T-2 
oil tanker, SS Wauhatchie, the ship encountered an Atlantic 
storm which terrified him, and during the course of which, he 
had been thrown against a bulkhead, injuring his head and 
shoulders.  He reported that during this storm, his ship was 
sailing in "enemy waters" and that he had been informed 
that two crewman had been swept overboard.  He indicated that 
he later passed out, and experienced dizzy spells in the 
hospital afterwards.  The examining psychologist noted that 
the veteran's test results were consistent with PTSD shown in 
World War II veterans, and that he would continue to be seen 
for purposes of evaluating a PTSD diagnosis.  

The record shows that the veteran was seen again by the VA 
psychologist in March 1993.  He complained of experiencing 
depression, anxiety, nightmares, and intrusive thoughts 
relating to the storm at sea in November 1944.  His treating 
psychologist observed that he became tearful when recounting 
those experiences, and expressed feelings of responsibility 
for the "loss of life" during the storm.  The psychologist 
also noted that a diagnosis of PTSD had been confirmed by the 
director of the VA Medical Center (VAMC) PTSD program.  

In March 1993, the veteran underwent a VA rating examination, 
in which he recounted his two-week voyage aboard the SS 
Wauhatchie.  He reported that while standing watch during the 
storm, he was relieved to get coffee, and while en route to 
the ship's galley was thrown into a bulkhead sustaining a 
head injury.  He indicated that he proceeded to get his 
coffee, and then returned to complete his shift on watch 
duty.  He also expressed guilt over the two seamen who had 
been washed overboard.  The examiner noted that in the 
version of the story he was being told, the veteran reported 
that he was the captain of the watch, and that he was 
responsible for the civilian seamen on board the ship.  

The examiner took note of the "PTSD diagnosis" referred to 
by the veteran's treating psychologist, and interviewed the 
director of the VAMC PTSD program.  The examiner confirmed, 
through conversations with the VAMC PTSD program director, 
that the veteran demonstrated some symptoms of PTSD, but was 
not diagnosed with that disorder, as suggested by his 
treating psychologist.  In any event, the examiner noted that 
the veteran's account of the storm at sea changed over time, 
and that he disputed the entries and diagnoses made in his 
service medical records.  The examiner found that on 
examination, the veteran did exhibit some symptoms of PTSD, 
but also observed that the veteran's account of the twelve-
hour storm at sea would be insufficient to account for the 
nightmares complained of.  He concluded with diagnoses of 
mixed personality disorder, emotional instability, possible 
histrionic, and passive aggressiveness.  PTSD was not found 
at that time.  

A VA clinical treatment record dated in October 1993 shows 
that the veteran continued to attend his PTSD therapy group.  
The treating VA psychologist continued to note the veteran's 
feelings of responsibility for the two seamen that the 
veteran claimed were lost during the storm in 1944.  The 
psychologist offered her opinion that the clinical evidence 
warranted a diagnosis of PTSD, rather than a personality 
disorder.  

In October 1993, the veteran and his wife appeared at a 
personal hearing before a Hearing Officer at the RO, and 
testified that while serving as the main watch aboard the SS 
Wauhatchie, the ship encountered a severe storm, which he 
characterized as a hurricane.  The veteran testified that he 
was directed to secure all personnel, and that two men for 
whom he was responsible were swept overboard.  He indicated 
that he heard them "hollering for help" but that there was 
nothing he could do.  He indicated that afterwards, he was 
hospitalized and subsequently discharged from the Navy.  He 
reported experiencing flashbacks, nightmares, and stated that 
he had not been on another large ship since being taken off 
SS Wauhatchie.  He indicated that following service, he 
experienced difficulty in socializing with other people.  

The veteran's wife testified that the veteran suffered from 
PTSD since the time of their marriage, that he was unwilling 
to socialize with others, and that he experienced suicidal 
tendencies.  She stated that they lived in what she described 
as a "battlezone" which helped to exacerbate the veteran's 
PTSD.  She stated that a major fear was that their house 
might be burglarized, and that the veteran would be unable to 
defend their property because his pistol had been hidden in 
anticipation of a possible suicide attempt.  She indicated 
that the veteran had been very proud of having had a 4.0 
conduct record at the time of his discharge, and that he had 
been very hurt upon learning of his diagnosis of "moron."  
She also reported that he had PTSD at the time of his 
discharge, and that such was the nature of his 
"undetermined" illness.  

Additional copies of the voyage report of the SS Wauhatchie 
signed by the veteran's commanding officer and dated in 
November and December 1944 were received, but failed to note 
the storm which the veteran claimed had caused his PTSD.  In 
further support of his claim the veteran submitted four 
signed affidavits received in October 1993 from friends, 
relatives, and two ministers all stating that the veteran had 
been affected by an accident aboard ship at sea during his 
naval service, and that he had deteriorating symptoms 
afterwards.  His two relatives indicated that he had PTSD, 
which was causing his problems, and his ministers attested to 
his trustworthiness and strong character.  

VA clinical treatment records dated in April 1994 from his 
treating clinical psychologist indicate that the veteran 
attended weekly therapy sessions for his PTSD, and that his 
wife also attended a therapy support group for individuals 
with PTSD.  She observed that the veteran's claimed symptoms 
of nightmares, sleep disturbance, depression, anxiety, 
intrusive thoughts, angry outbursts, social isolation, and 
difficulty in his attempts to recall and report on his war 
experience were typical of those experienced by World War II 
veterans.  She also defended her diagnosis of PTSD asserting 
that the "duration and intensity" of the veteran's claimed 
stressor was not a criteria for a diagnosis of PTSD.  

The veteran and his wife submitted statements indicating that 
he had PTSD, and that the blow to the head he sustained on 
board ship caused the seizures which were observed in the 
naval hospital.  The veteran's treating VA psychologist also 
submitted a signed affidavit and a clinical treatment record, 
both dated in September 1995.  His treating psychologist 
stated that the veteran demonstrated PTSD-like 
symptomatology, and reiterated her earlier statement that the 
director of the VA PTSD outpatient program had confirmed a 
PTSD diagnosis.  She argued that based on the veteran's 
perception of the claimed stressor, the storm at sea, and his 
demonstrated symptomatology, she continued to support her 
diagnosis of PTSD.  

In view of the conflict between the veteran's treating 
psychologist's opinion and diagnosis of PTSD and the VA 
examining psychiatrist's opinion that he did not have PTSD, 
the veteran underwent an additional VA rating examination in 
October 1996.  The report of that examination shows that the 
veteran continued to recount his story of the storm at sea, 
and his feelings of responsibility for the two men allegedly 
swept overboard.  The examiner observed that the veteran did 
not exhibit PTSD symptomatology at the time of the interview, 
and that a review of his life history did not reveal a course 
of development of PTSD following his service.  The examiner 
concluded with diagnoses of mild, chronic dysthymia, a mixed 
personality disorder with some depressive features.  The 
veteran's incapacity to work was described as being moderate 
and depressive.  The examiner also offered his opinion that 
most of the veteran's incapacity was related to his insurance 
not allowing him to work.  

The Board recognizes that the veteran's clinical psychologist 
has diagnosed him with PTSD.  However, because her assessment 
appears to be based on false premises, and because two VA 
examining psychiatrists have both concluded that he does not 
have PTSD, the veteran's claim for service connection for 
PTSD must be denied.  The veteran's central contention has 
been that he witnessed two men, for whom he claimed to be 
responsible, being swept overboard during a storm at sea, and 
that he was thrown into a bulkhead when his ship rolled due 
to high waves in that storm.  

The veteran initially reported, in earlier statements, that 
he had been informed that two men had been washed overboard, 
and that during the storm, he thought he had heard voices 
yelling for help.  However, a review of the ship's and 
officer's logs for the SS Wauhatchie, pertaining to the 
ship's maiden voyage in November/December 1944 shows that the 
only event of significance during the storm at issue involved 
the loss of two life rafts which had been blown overboard.  
The loss of two seamen would have constituted a matter of 
great significance in the ship's log, and such was not 
indicated.  The record does show that the veteran served 
aboard the SS Wauhatchie at the time that the ship had 
encountered the storm in the Atlantic Ocean, and that after 
the ship had docked in Texas the veteran had been taken off 
after experiencing a fainting spell or seizure of some sort.  
Even so, there is no indication in the veteran's service 
medical records that he reported experiencing any type of 
trauma during the course of the voyage of the sort he 
currently alleges.  

The Board recognizes that the veteran served on board the SS 
Wauhatchie during its maiden voyage, and experienced a storm 
at sea during which he was thrown headfirst into a bulkhead.  
The Board also recognizes that such an experience may have 
been quite frightening to someone unused to sea duty.  
However, by his own statements, the storm itself did not 
preclude him from proceeding to the ship's galley to get a 
cup of coffee, and return to the ship's bridge to complete 
his watch shift.  

Further, the veteran's clinical VA psychologist indicated 
that his diagnosis of PTSD was confirmed by the Director of 
the VA clinical PTSD program.  However, the report of the 
March 1993 rating examination shows that the examiner 
interviewed the director of the PTSD program referred to by 
the veteran's clinical psychologist, and found that the 
director had not confirmed such a diagnosis of PTSD, but 
merely observed that the veteran appeared to exhibit some 
PTSD-like symptomatology.  That examiner concluded that 
experiencing a storm at sea was an insufficient cause for the 
symptomatology exhibited by the veteran, particularly the 
duration and severity of such symptomatology.  Rather than a 
diagnosis of PTSD, that examiner concluded that the veteran 
had a mixed personality disorder, was emotionally unstable, 
passively aggressive, and possibly histrionic.  He concluded 
that PTSD was not present at that time.  

In addition, the examiner who conducted the most recent 
October 1996 rating examination concluded that the veteran 
did not objectively exhibit symptoms of PTSD at that time, 
and that his diagnoses included mild, chronic dysthymia and a 
mixed personality disorder with some depressive features.  He 
further observed that the veteran was not shown to have a 
course of development of PTSD during his lifetime.  

In any event, the veteran did not engage in combat with the 
enemy, and the storm he encountered of twelve-hours' duration 
in 1944 was not shown to have resulted in any loss of life, 
and was not shown to be life-threatening or beyond the scope 
of normal human experience resulting in lifelong trauma, as 
he has maintained.  The veteran's treating VA psychologist 
has offered a diagnosis of PTSD, but this diagnosis appears 
to be based on the faulty premises that 1) the veteran 
witnessed the loss of two seamen on his watch, and 2) that a 
diagnosis of PTSD had been confirmed by the Director of the 
VA's PTSD program.  Both premises are not supported by the 
evidence of record, and the Board must conclude that the 
evidence is not in equipoise, and that the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD.  

Because the Board's decision to deny service connection for 
PTSD is based upon the absence of credible supporting 
evidence confirming the existence of the claimed stressor, 
the loss of life aboard ship, without regard to its 
sufficiency, it would not be changed by application of the 
criteria adopted under the Diagnostic Standards Manual (DSM) 
IV.  Accordingly, the Board finds that the veteran is not 
prejudiced by its rendering of a decision on this issue, and 
there is no requirement to remand this case to the RO for 
additional consideration.  


ORDER

Service connection for PTSD is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

- 8 -





